FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQuarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended: March 31, 2013 or ¨Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from: to Commission file number: 1-10686 MANPOWERGROUP INC. (Exact name of registrant as specified in its charter) Wisconsin 39-1672779 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 100 Manpower Place Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(414) 961-1000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares Outstanding Class at May 1, 2013 Common Stock, $.01 par value ManpowerGroup Inc. INDEX Page Number PART I FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) ConsolidatedBalance Sheets 3-4 Consolidated Statements of Operations 5 Consolidated Statements of Comprehensive (Loss) Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-14 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 Controls and Procedures 22 PART II OTHER INFORMATION Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 5 Other Information 24 Item 6 Exhibits 25 SIGNATURES 26 EXHIBIT INDEX 27 2 PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (unaudited) ManpowerGroup Inc. Consolidated Balance Sheets (Unaudited) (in millions) ASSETS March 31, December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $111.6 and $118.0, respectively Prepaid expenses and other assets Future income tax benefits Total current assets OTHER ASSETS: Goodwill Intangible assets, less accumulated amortization of $221.0 and $213.2, respectively Other assets Total other assets PROPERTY AND EQUIPMENT: Land, buildings, leasehold improvements and equipment Less:accumulated depreciation and amortization Net property and equipment Total assets $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 3 ManpowerGroup Inc. Consolidated Balance Sheets (Unaudited) (in millions, except share and per share data) LIABILITIES AND SHAREHOLDERS’ EQUITY March 31, December 31, CURRENT LIABILITIES: Accounts payable $ $ Employee compensation payable Accrued liabilities Accrued payroll taxes and insurance Value added taxes payable Short-term borrowings and current maturities of long-term debt Total current liabilities OTHER LIABILITIES: Long-term debt Other long-term liabilities Total other liabilities SHAREHOLDERS’ EQUITY: Preferred stock, $.01 par value, authorized 25,000,000 shares, none issued – – Common stock, $.01 par value, authorized 125,000,000 shares, issued 109,965,533 and 109,543,492 shares, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive (loss) income ) Treasury stock at cost, 32,901,506 and 32,896,063 shares, respectively ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 4 ManpowerGroup Inc. Consolidated Statements of Operations (Unaudited) (in millions, except per share data) 3 Months Ended March 31, Revenues from services $ $ Cost of services Gross profit Selling and administrative expenses Operating profit Interest and other expenses Earnings before income taxes Provision for income taxes Net earnings $ $ Net earnings per share – basic $ $ Net earnings per share – diluted $ $ Weighted average shares – basic Weighted average shares – diluted ManpowerGroup Inc. Consolidated Statements of Comprehensive (Loss) Income (Unaudited) (in millions) 3 Months Ended March 31, Net earnings $ $ Other comprehensive (loss) income: Foreign currency translation adjustments ) Translation adjustments on net investment hedge, less income taxes of $7.4 and $(7.1), respectively ) Translation adjustments of long-term intercompany loans ) Unrealized gain on investments, less income taxes of $0.4 and $0.8, respectively Amortization of net loss included in pension plan net periodic benefit cost, less income taxes of $0.0 and $0.1, respectively - Total other comprehensive (loss) income ) Comprehensive (loss) income $ ) $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 5 ManpowerGroup Inc. Consolidated Statements of Cash Flows (Unaudited) (in millions) 3 Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings $ $ Adjustments to reconcile net earnings to net cash used in operating activities: Depreciation and amortization Deferred income taxes ) Provision for doubtful accounts Share-based compensation Excess tax benefit on exercise of share-based awards ) – Changes in operating assets and liabilities, excluding the impact of acquisitions: Accounts receivable Other assets ) ) Other liabilities ) ) Cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Acquisitions of businesses, net of cash acquired – ) Proceeds from the sale of property and equipment Cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net change in short-term borrowings Proceeds from long-term debt – Repayments of long-term debt ) ) Proceeds from share-based awards Other share-based award transactions ) Cash provided by financing activities Effect of exchange rate changes on cash ) Change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ Income taxes (refunded) paid, net $ ) $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 6 ManpowerGroup Inc. Notes to Consolidated Financial Statements (Unaudited) For the Three Months Ended March 31, 2013 and 2012 (in millions, except share and per share data) (1) Basis of Presentation and Accounting Policies Basis of Presentation Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although we believe that the disclosures are adequate to make the information presented not misleading. These Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements included in our 2012 Annual Report to Shareholders. The information furnished reflects all adjustments that, in the opinion of management, were necessary for a fair statement of the results of operations for the periods presented. Such adjustments were of a normal recurring nature. Subsequent Events We have evaluated events and transactions occurring after the balance sheet date through our filing date and noted no events that are subject to recognitionor disclosure. (2) Recently Issued Accounting Standards In December 2011, the FASB issued new accounting guidance on balance sheet offsetting. The new guidance requires an entity to disclose both gross information and net information about instruments and transactions eligible for offset in the statement of financial position. It also requires disclosures on instruments and transactions subject to an agreement similar to a master netting agreement. We adopted this guidance effective January 1, 2013. There was no impact of this adoption on our Consolidated Financial Statements. In July 2012, the FASB issued new accounting guidance on testing indefinite-lived intangible assets other than goodwill for impairment. The new guidance allows entities the option to first assess qualitative factors to determine whether it is necessary to perform the quantitative impairment test. An entity electing to perform a qualitative assessment is no longer required to calculate the fair value of an indefinite-lived intangible asset unless the entity determines, based on a qualitative assessment, that it is “more likely than not” that the asset is impaired. We adopted this guidance effective January 1, 2013. We perform annual impairment tests in the third quarter of each year. The application of the guidance to our annual impairment tests is not expected to have a significant impact on our Consolidated Financial Statements. In February 2013, the FASB issued new accounting guidance on comprehensive income. The new guidance requires an entity to provide information about the changes in accumulated other comprehensive income by component. An entity is also required to present significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income. We adopted this guidance effective January 1, 2013. There was no material impact of this adoption on our Consolidated Financial Statements. In March 2013, the FASB issued new accounting guidance on cumulative translation adjustment. The new guidance requires that currency translation adjustments should be released into net income only if the sale of a foreign subsidiary results in the complete liquidation of the entity. For an equity method investment that is a foreign entity, a pro rata portion of the currency translation adjustments should be released into net income upon a partial sale of such an equity method investment. The new guidance also clarifies that the sale of an investment in a foreign entity includes both (1) events that result in the loss of a controlling financial interest in the foreign entity and (2) events that result in an acquirer’s obtaining control of an acquiree in which it held an equity interest immediately before the acquisition date, otherwise known as a “step acquisition.” Accordingly, the cumulative translation adjustment should be released into net income upon the occurrence of those events. The guidance is effective for us in 2014. We are currently assessing the impact of the adoption of this guidance on our Consolidated Financial Statements. 7 (3) Share-Based Compensation Plans During the three months ended March 31, 2013 and 2012, we recognized share-based compensation expense of approximately $6.5 and $6.9, respectively, related to stock options, deferred stock, restricted stock and performance share units. Consideration received from share-based awards was $10.2 and $3.5 for the three months ended March 31, 2013 and 2012, respectively. We recognize share-based compensation expense in selling and administrative expenses on a straight-line basis over the service period of each award. Our annual grant of share-based compensation generally takes place during the first quarter of each fiscal year.The number of shares underlying grants to all employees and the weighted-average fair value per share for shares granted during the first quarter of 2013 and 2012 are presented in the table below: 3 Months Ended March 31, Shares Granted (thousands) Wtd.-Avg. Per Share Fair Value Shares Granted (thousands) Wtd.-Avg. Per Share Fair Value Stock Options $ $ Deferred Stock Units 15 15 Restricted Stock Units Performance Share Units Total Shares Granted $ $ (4) Acquisitions From time to time, we acquire and invest in companies throughout the world, including franchises. The total cash consideration for acquisitions, net of cash acquired, was $0.0 and $1.5 for the first quarter of 2013 and 2012, respectively. For the acquisitions completed during the first quarter of 2013, our cash payments were fully offset by the cash acquired. (5) Restructuring Costs We recorded net restructuring costs of $34.8 and $0.1 in the first quarter of 2013 and 2012, respectively, in selling and administrative expenses, related to severances and office closures. During the first quarter of 2013, we made payments of $24.8 out of our restructuring reserve. We expect a majority of the remaining $51.4 reserve will be paid in 2013. Changes in the restructuring reserve by reportable segment and Corporate are shown below. Americas(1) Southern Europe(2) Northern Europe APME Right Management Corporate Total Balance, January 1, 2013 $ - $ $ $ Severance costs Office closure costs - Costs paid or utilized ) Balance, March 31, 2013 $ (1)Balances related to the United States were $3.8 and $4.1 as of January 1, 2013 and March 31, 2013, respectively. (2)Balances related to France were $3.8 and $3.5 as of January 1, 2013 and March 31, 2013, respectively. Balances related to Italy were $0.9 and $0.2 as of January 1, 2013 and March 31, 2013, respectively. 8 (6) Income Taxes We recorded an income tax expense at an effective rate of 44.3% for the three months ended March 31, 2013, as compared to an effective rate of 50.9% for the three months ended March 31, 2012. The 2013 rate was favorably impacted by the 2012 United States Federal Work Opportunity Credit (“WOTC”) which was enacted in January of 2013, retroactive to January 1, 2012, and unfavorably impacted by the restructuring charges in the quarter (which have a relatively lower effective tax rate benefit) and the French business tax. Excluding these items, our tax rate for the first quarter of 2013 and 2012 would have been approximately 32% and 38%, respectively. The rate decreased for 2013 primarily due to the tax effects of repatriations from non-United States entities and a lower amount of non-United States taxes. The 44.3% effective tax rate in the quarter was higher than the United States Federal statutory rate of 35%, and we currently expect an annual effective tax rateof approximately 40%, due primarily to the impact of valuation allowances, other permanent items and the French business tax. As of March 31, 2013, we had gross unrecognized tax benefits related to various tax jurisdictions, including interest and penalties, of $28.6. We had related tax benefits of $2.5, and the net amount of $26.1 would favorably affect the effective tax rate if recognized. As of December 31, 2012, we had gross unrecognized tax benefits related to various tax jurisdictions, including interest and penalties, of $28.5. We had related tax benefits of $2.5 for a net amount of $26.0. We do not expect our unrecognized tax benefits to change significantly over the next 12 months. We conduct business globally and, as a result, we are routinely audited by the various tax jurisdictions in which we operate. Generally, the tax years that remain subject to tax examination are 2009 through 2011 for our major operations in Germany, Italy, France, Japan, United States and United Kingdom. As of March 31, 2013, we are subject to tax audits in France, Germany, Denmark, Austria, Italy, Norway and Spain. We believe that the resolution of these audits will not have a material impact on earnings. (7) Net Earnings Per Share The calculation of net earnings per share – basic and net earnings per share – diluted were as follows: 3 Months Ended March 31, Net earnings per share – basic: Net earnings available to common shareholders $ $ Weighted-average common shares outstanding $ $ Net earnings per share – diluted: Net earnings available to common shareholders $ $ Weighted-average common shares outstanding Effect of dilutive securities – stock options Effect of other share-based awards $ $ There were 3.4 million and 4.1 million share-based awards excluded from the calculation of net earnings per share – diluted for the three months ended March 31, 2013 and 2012, respectively, as the exercise price for these awards was greater than the average market price of the common shares during the period. 9 (8) Goodwill and Other Intangible Assets We have goodwill, amortizable intangible assets and intangible assets that do not require amortization, as follows: March 31, 2013 December 31, 2012 Gross Accumulated Amortization Net Gross Accumulated Amortization Net Goodwill(1) $ $ - $ $ $ - $ Intangible assets: Finite-lived: Technology $ $ $ - $ $ $ - Franchise agreements Customer relationships Other Indefinite-lived: Tradenames(2) - - Reacquired franchise rights - Total intangible assets $ (1) Balances were net of accumulated impairment loss of $513.4 as of both March 31, 2013 and December 31, 2012. (2)Balances were net of accumulated impairment loss of $139.5 as of both March 31, 2013 and December 31, 2012. Total consolidated amortization expense related to intangible assets for the remainder of 2013 is expected to be $24.7 and in each of the next five years is expected to be as follows: 2014- $28.0, 2015 - $24.8, 2016 - $20.7, 2017 - $18.8 and 2018 - $16.9. Changes in the carrying value of goodwill by reportable segment and Corporate were as follows: Americas(1) Southern Europe(2) Northern Europe APME Right Management Corporate(3) Total Balance, January 1, 2013 $ Goodwill acquired - Currency and other impacts ) - - ) Balance, March 31, 2013 $ (1)Balances related to the United States were $448.5 as of both January 1, 2013 and March 31, 2013. (2)Balances related to France were $83.8 and $81.4 as of January 1, 2013 and March 31, 2013, respectively. Balances related to Italy were $5.5 and $5.3 as of January 1, 2013 and March 31, 2013, respectively. (3)The majority of the Corporate balance relates to goodwill attributable from our acquisition of Jefferson Wells ($55.5) which is now part of the United States reporting unit. For purposes of monitoring our total assets by segment, we do not allocate the Corporate balance to therespective reportable segments as this is commensurate with how we operate our business. We do, however, include these balances within the appropriate reporting units for our goodwill impairment testing. See table below for the breakout of goodwill balances by reporting unit. 10 Goodwill balances by reporting unit were as follows: March 31, January 1, United States $ $ France Netherlands (Vitae) Right Management Other reporting units Total goodwill $ $ We did not perform an interim impairment test of our goodwill and indefinite-lived intangible assets in the first quarter of 2013 as we noted no significant indicators of impairment as of March 31, 2013. (9) Retirement Plans The components of the net periodic benefit cost for our plans were as follows: 3 Months Ended March 31, Defined Benefit Retiree Health Pension Plans Care Plan Service cost $ $ $ - $ - Interest cost Expected return on assets ) ) - - Other - Net periodic benefit cost $ Effective January 1, 2013, we amended a defined benefit plan in the Netherlands. The defined benefit plan was frozen, and the participants were transitioned to a defined contribution plan. In April 2013, following the approval by the local Workers’ Council, we recognized a curtailment gain of €1.8 ($2.3) related to this amendment. During the three months ended March 31, 2013, contributions made to our pension plans were $4.0 and contributions made to our retiree health care plan were $0.5. During 2013, we expect to make total contributions of $18.0 to our pension plans and to fund our retiree health care payments as incurred. (10) Shareholders’ Equity The components of accumulated other comprehensive (loss) income, net of tax, were as follows: March 31, December 31, Foreign currency translation $ $ Translation loss on net investment hedge, net of income taxes of $(23.9) and $(31.3), respectively ) ) Translation loss on long-term intercompany loans ) ) Unrealized gain on investments, net of income taxes of $4.3 and $3.9, respectively Defined benefit pension plans, net of income taxes of $(22.6) for both dates ) ) Retiree health care plan, net of income taxes of $(1.7) for both dates ) ) Accumulated other comprehensive (loss) income $ ) $ On April 30, 2013, the Board of Directors declared a semi-annual cash dividend of $0.46 per share, which is payable on June 14, 2013 to shareholders of record on June 3, 2013. 11 (11) Interest and Other Expenses Interest and other expenses consisted of the following: 3 Months Ended March 31, Interest expense $ $ Interest income ) ) Foreign exchange loss (gain) ) Miscellaneous expenses, net Interest and other expenses $ $ (12) Derivative Financial Instruments and Fair Value Measurements We are exposed to various risks relating to our ongoing business operations. Among these risks are foreign currency exchange rate risk and interest rate risk, which can be managed through the use of derivative instruments. In certain circumstances, we enter into foreign currency forward exchange contracts (“forward contracts”) to reduce the effects of fluctuating foreign currency exchange rates on our cash flows denominated in foreign currencies. Our exposure to market risk for changes in interest rates relates primarily to our long-term debt obligations. We have historically managed interest rate risk through the use of a combination of fixed and variable rate borrowings and interest rate swap agreements. In accordance with current accounting guidance on derivative instruments and hedging activities, we record all of our derivative instruments as either an asset or liability measured at their fair value. A portion of the €350.0 ($448.6) Notes and the €200.0 ($256.3) Notes was designated as economic hedges of our net investment in our foreign subsidiaries with a Euro functional currency as of March 31, 2013. For derivatives designated as an economic hedge of the foreign currency exposure of a net investment in a foreign operation, the gain or loss associated with foreign currency translation is recorded as a component of accumulated other comprehensive income, net of taxes. As of March 31, 2013 and December 31, 2012, we had a $39.0 and $51.1, respectively, unrealized translation loss included in accumulated other comprehensive (loss) income, net of taxes, as the net investment hedge was deemed effective. Our forward contracts are not designated as hedges. Consequently, any gain or loss resulting from the change in fair value is recognized in the current period earnings. These gains or losses are offset by the exposure related to receivables and payables with our foreign subsidiaries and to interest due on our Euro-denominated notes, which is paid annually in June. We recorded a loss in interest and other expenses of $0.2 for the quarter ended March 31, 2013 and a gain of $0.7 for the quarter ended March 31, 2012, associated with our forward contracts, which offset the loss and gain recorded for the items noted above. The fair value measurements of those items recorded in our Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 were as follows: Fair Value Measurements Using 　 March 31, Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets Deferred compensation plan assets $ $ $
